 



Exhibit 10.42
Patent Purchase Agreement
          This Patent Purchase Agreement (“Agreement”) is entered into by and
between The Spectranetics Corporation, a Delaware Corporation with an office at
96 Talamine Court, Colorado Springs, Colorado, 80907-5186 (“Purchaser”), and
Joseph M. Ruggio, an individual with a residence at 27632 Fargo Rd., Laguna
Hills, California 92653-7808 (“Seller”).
R E C I T A L S
          Whereas, Seller owns certain United States Letters Patents and/or
applications for United States Letters Patents and/or related foreign patents
and applications;
          Whereas, Seller wishes to sell to Purchaser all right, title and
interest in the Patents (as defined below) and the causes of action to sue for
infringement thereof and other enforcement rights as set forth in this
Agreement;
          Whereas, Purchaser wishes to purchase from Seller all right, title and
interest in the Patents and the causes of action to sue for infringement thereof
and other enforcement rights, free and clear of any restrictions on transfer,
liens, claims, and encumbrances as set forth in this Agreement.
          NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements, and upon the terms set forth herein, the
parties hereby agree as follows:
A G R E E M E N T
1. Definitions.

  1.1.   “Patents” means those patents and applications listed in the attached
Exhibit A, and all reissues, reexaminations, extensions, continuations,
continuations in part, continuing prosecution applications, and divisions of
such patents and applications; and foreign counterparts to any of the foregoing
including without limitation utility models.     1.2.   “Effective Date” means
the last date of execution below.     1.3.   “Assignment Agreement” means the
Assignment Agreement attached as Exhibit B.     1.4.   “Sales Price” means the
actual revenue received by Purchaser from (a) the sale of a product that
practices one or more of the inventions claimed in the Patents, after accounting
for discounts, returns, refunds, allowances, write offs, write downs, and bad
debt and/or (b) practicing one or more of the inventions claimed in the Patents.
Among

Page 1



--------------------------------------------------------------------------------



 



      other things, the parties intend that “Sales Price” includes any and all
types of revenue related to the Patents, whether based on sales of apparatus or
devices covered by the Patents, licensing of methods covered by the Patents,
practicing one or more of the inventions claimed in the Patents, and/or any
combination of the foregoing or other revenue derived from the Patents.     1.5.
  “Sale of the Patents” means any future transfer of ownership or control of the
Patents or any portion of the rights thereof, other than those things covered by
the Sales Price as defined above. By way of example and not by way of
limitation, a “sale of the patents” would occur if Purchaser at some time in the
future sells the Patents or some portion thereof to a third party.

2. Assignment and Transfer of Patents.

  2.1.   Patent Assignment. Seller hereby sells, assigns, transfers and conveys
to Purchaser all right, title and interest it has in and to the Patents and all
inventions and discoveries described therein, including without limitation, all
rights of Seller under the Assignment Agreement, and all rights of Seller to
collect royalties under such Patents.     2.2.   Assignment of Causes of Action.
Seller hereby sells, assigns, transfers and conveys to Purchaser all right,
title and interest it has in and to all causes of action and enforcement rights,
whether currently pending, filed, or otherwise, for the Patents and all
inventions and discoveries described therein, including without limitation all
rights to pursue damages, injunctive relief and other remedies for past, current
and/or future infringement of the Patents.

3. Specific Duties.

  3.1.   Delivery. Within three (3) business days following the Effective Date,
Seller shall deliver to Purchaser an executed original of the Assignment
Agreement, and a list of prosecution counsel. Within ten (10) business days of
the Effective Date, Seller shall deliver to Purchaser all files and original
documents owned or controlled by Seller relating to the Patents including all
prosecution files for pending patent applications included in the Patents, and
its own files relating to the issued Patents.     3.2.   Payment.

  3.2.1.   Purchaser shall pay to Seller one hundred and fifty thousand U.S.
dollars (US$ 150,000.00) within three (3) business days following the Effective
Date.     3.2.2.   For as long as the Patents remain in force, from sales of
Purchaser’s own products that practice one or more of the inventions claimed in
the Patents, Purchaser shall

Page 2



--------------------------------------------------------------------------------



 



      pay to Seller two percent (2.0 %) of the Sales Price received by
Purchaser. The royalties paid pursuant to this section 3.2.2 do not apply to
Sale of the Patents pursuant to section 3.2.4 or to any settlement with any
third parties pursuant to section 3.2.3. Further, the parties agree that royalty
provisions pursuant to this section 3.2.2 do not apply when other payments are
received by Seller for the same activity or product as required by any other
provision in this agreement.
    3.2.3.   As indicated elsewhere herein, the parties anticipate that
Purchaser may pursue third parties for infringement of the Patents. If that
occurs, the parties understand that recoveries from any such efforts may result
in any of a wide range of currently unknowable outcomes, including a net loss to
Purchaser (if the costs of Purchaser’s efforts exceed any such recoveries) to
amounts potentially totaling millions of dollars. For any such payments and/or
for any other consideration from third parties in connection with the Patents
(other than a Sale of the Patents, as discussed in 3.2.4 below), and regardless
of whether those payments constitute (a) royalties for, or Purchaser’s damages
from, sales of third party products that practice one or more of the inventions
claimed in the Patents, (b) settlement of claims regarding the Patents, and/or
(c) any other bases, the parties agree to allocate any such payments/recoveries
as set forth in this section 3.2.3.

  3.2.3.1.   the first one hundred and fifty thousand U.S. dollars (US$
150,000.00) shall belong to Purchaser;     3.2.3.2.   from any amounts exceeding
$150,000, Purchaser shall retain an amount equal to all attorneys’ fees, costs
(but not including Consulting fees paid to Seller for Seller’s time), and other
expenses incurred by Purchaser in the collection of such royalties or damages
(hereinafter, “Purchaser’s Costs”). In the event that Purchaser pursues more
than one infringer, the distribution of any recoveries pursuant to this section
shall be calculated and made at the time the payment/recovery is received;    
3.2.3.3.   from any amounts exceeding that $150,000 plus the foregoing
Purchaser’s Costs, Purchaser shall next pay to Seller one hundred thousand U.S.
dollars (US$ 100,000.00);     3.2.3.4.   from any amounts exceeding that
$150,000 plus the foregoing Purchaser’s Costs plus the foregoing $100,000 to
Seller, Purchaser shall pay to Seller thirty-five percent (35% percent) and
shall retain 65%.     3.2.3.5.   The parties intend that the allocations
described here will apply to the cumulative totals of any such payments and/or
consideration received, with the exception of Section 3.2.3.2 above. In other
words, if Purchaser pursues

Page 3



--------------------------------------------------------------------------------



 



      multiple third parties and receives multiple recoveries, the entire
amounts recovered will be allocated under the foregoing formula, rather than the
formula being separately and repeatedly applied to each such recovery. By way of
example, if Purchaser Costs to pursue an Infringer A are $50,000, and a
settlement payment is received from Infringer A in the amount of $275,000, that
payment would be allocated as follows:     3.2.3.5.1.   The first $150,000 of
that payment would go to Purchaser.     3.2.3.5.2.   Because Purchaser’s Costs
are $50,000, the next $50,000 would go to Purchaser (to repay those Costs).    
3.2.3.5.3.   The remaining $75,000 would be paid to Seller, as an incomplete
payment of the $100,000 that is next due in the distribution formula in
Section 3.2.3.3 above.

  3.2.3.6.   If, following the foregoing hypothetical payment by Infringer A, a
further settlement is reached with Infringer B in the amount of $300,000 at a
cost to Purchaser of $75,000, that further payment would be allocated as
follows:

  3.2.3.6.1.   First, the Purchaser’s Costs amount (in this “Infringer B”
hypothetical, the amount is $75,000) would be paid to Purchaser under
Section 3.2.3.2, from that “Infringer B” recovery of $300,000.     3.2.3.6.2.  
Next, the remaining $25,000 due to Seller under Section 3.2.3.3 would be paid to
Seller (resulting in the total $100,000 having then been paid to Seller under
that section); and     3.2.3.6.3.   The remaining $200,000 (of the “Infringer B”
$300,000 payment) would be divided 35% ($70,000) to Seller and 65% ($130,000) to
Purchaser.

  3.2.3.7.   Any further payments/recoveries (after the hypothetical Infringers
A and B above) similarly would be distributed first to Purchaser in the amount
of Purchaser’s Costs associated with any such further infringer/etc., then
pursuant to the 35/65 distribution described above.

  3.2.4.   If Purchaser makes a Sale of the Patents or otherwise transfers
ownership or control of same (or any portion or portions thereof) to a third
party, Purchaser shall pay to Seller the following amount: for any consideration
received from that Sale, ten per cent (10%) of any amount (cash or cash value)
in excess of $250,000. If Purchaser makes a series of such sales or transfers of
a portion or

Page 4



--------------------------------------------------------------------------------



 



      portions of the Patents or rights thereunder, the total cumulative
consideration received by Purchaser from all such sales or transfers shall be
used to calculate any payment due to Seller hereunder.

  3.3.   Accounting/Reporting to Seller.

  3.3.1.   Timing of Payments. For any and all payments pursuant to
Section 3.2.2 through 3.2.4 above, Purchaser will forward such payments to
Seller within thirty (30) days after the calendar quarter within which the Sales
Price is received by Purchaser.     3.3.2.   Reports. For any and all payments
pursuant to Section 3.2.2 through 3.2.4 above, along with such payments to
Seller, Purchaser will forward a report summarizing the basis for the payment(s)
and calculation thereof, including details sufficient for Seller to reasonably
confirm the gross numbers (units/dollars/etc.) upon which the payments are based
and other totals reflected in the report, the appropriateness of any deductions
therein, and other relevant information. If the parties have any concerns about
the form and/or content of any such report, they will contact each other
directly and make all reasonable efforts to address and resolve those concerns.
    3.3.3.   Audit. Seller shall have the right no more than one (1) time each
calendar year, upon fourteen (14) days advance notice in writing, at any time
during normal business hours, to audit the records of Purchaser and its
sublicensees by having an employee, agent, or independent auditor examine and
make copies of any portion of the books and records of Purchaser and
sublicensees of Purchaser relating to this Agreement. Such records shall be kept
available by Purchaser and sublicensees of Purchaser for at least three
(3) years after expiration of the calendar year in which they are made. In the
event that such examination reveals an under-payment of royalties due Seller of
an amount greater than ten percent (10%) of the payments made, then Purchaser or
sublicensees of Purchaser, as the case may be, shall pay Seller within thirty
(30) days of the completion of the audit, the amount due plus the cost of such
audit plus interest on the deficiency for the term of non-payment at the then
current prime rate. Otherwise, the cost of the audit shall be borne by Seller,
but the deficiency shall be paid to Seller within thirty (30) days of the
completion of the audit. Any royalty overpayment shall be refunded to Purchaser
within thirty (30) days of the completion of the audit.

  3.4.   Further Cooperation.

  3.4.1.   Generally. Both before and after the Effective Date, at the
reasonable request of Purchaser, Seller shall execute and deliver such other
instruments and do and perform such other acts and things as may be necessary or
desirable for effecting

Page 5



--------------------------------------------------------------------------------



 



      completely the consummation of the transactions contemplated hereby,
including without limitation execution, acknowledgment and recordation of other
such papers, and using best efforts to obtain the same from the other parties,
as necessary or desirable for fully perfecting and conveying unto Purchaser the
benefit of the transactions contemplated hereby. Among other things, these
activities shall include the efforts by Seller to correct the claim language of
the Patents, as described in Section 3.5 below.     3.4.2.   Involving Third
Parties. For actions undertaken in connection with third parties relating to the
Patents and/or this Agreement (see, for example, Sections 3.2.3 above and/or
5.2.4. below, and/or regarding actual or potential litigation with third parties
regarding the Patents), Seller shall reasonably cooperate with Purchaser in
Purchaser’s efforts concerning those third parties. That cooperation by Seller
shall include up to eight (8) hours of Seller’s time in any given calendar
month, at no cost to Purchaser. For any time in any given month in excess of
those eight (8) hours, Purchaser agrees to pay Seller as a consultant, at a rate
of not less than $350/hour. Purchaser shall pay and/or reimburse Seller promptly
for any expenses associated with Seller’s assistance/cooperation (including by
way of example and not by way of limitation, legal expenses, travel expenses,
copying/mailing expenses, etc.). Any time spent by Seller in attending hearings
or depositions (including Seller being deposed) shall count toward Seller’s
“hours” under this Section 3.4.2. However, Seller agrees that this compensation
to Seller shall not apply to Seller’s activities pursuant to Section 3.5 below,
and specifically that no compensation shall be provided for Seller’s time and
efforts in correction of the patent claim language pursuant to Section 3.5
(i.e., time spent involving the Certificate of Correction or a Reissue
proceeding contemplated by Section 3.5 herein).     3.4.3.  
Payment/Reimbursement for Seller’s Further Cooperation. For activities in
connection with Sections 3.2.3 and/or 3.4.2 above and/or 5.2.4 below or any
other claims for reimbursement, Seller shall submit to Purchaser reasonable
documentation regarding such expenses, and within thirty (30) days of receipt of
same, Purchaser shall pay to Seller the amounts reflected therein. If the
parties have any concerns about the form and/or content of any such submission,
they will contact each other directly and make all reasonable efforts to address
and resolve those concerns.

  3.5.   Correction of Patent Claim Language. The obligations of Seller under
this Agreement include, but are not limited to, taking all actions reasonably
necessary to correct the Patents’ claim language to the form substantially as
shown in Exhibit D hereto. In that regard, Seller initially caused Exhibit C to
be filed with the U.S. Patent and Trademark Office on or about September 27,
2006. Prior to any action by the U.S. Patent and Trademark Office with regard to
that September 2006 filing, both parties agreed to a

Page 6



--------------------------------------------------------------------------------



 



      substitute correction to the patent claim language, as shown in Exhibit D,
which Seller caused to be filed on or about January 27, 2007, and the parties
are awaiting action by the Patent and Trademark Office on that filing. Subject
to the further conditions described in this section, Seller may accomplish this
claim language correction in any suitable manner. Purchaser agrees to reasonably
cooperate in Seller’s efforts in that regard, including but not limited to
(a) timely filing with Assignment Branch of the Patent and Trademark Office some
evidence of the assignment of Patent Rights hereunder, (b) timely advising
Seller of any developments or lack thereof related to that January 26, 2007
filing, and/or (c) joining Seller in any such further or different filing with
the U.S. Patent and Trademark Office (if necessary and if Seller elects to
undertake any such further or different filing). To the extent that Seller
independently receives from the U.S. Patent and Trademark Office notice of any
such developments, Seller will timely advise Purchaser of same. In any case,
notwithstanding the transfer of patent rights described herein, Purchaser
expressly authorizes Seller and Seller’s agents and attorneys to act on behalf
of Purchaser in pursuing such corrections to the claim language. The parties
further agree that Seller shall control and bear the costs of any further
prosecution with the U.S. Patent Office to correct the claim language as
contemplated in this paragraph, including attorney fees and Patent Office costs.
Further, any further filings made with the U.S. Patent Office (beyond the
attached Exhibit D, which has already been filed) must be approved by both
parties before any such filing are made. If within eighteen (18) months of the
Effective Date, the claim language has not been corrected in the U.S. Patent and
Trademark Office to at least substantially the form as shown in Exhibit D, the
parties shall confer as to possible further actions to take to obtain such
correction. Absent an agreement as to any such further action, Purchaser shall
have the right, at its sole election, to rescind this Agreement, including
returning the Patents to Seller and recouping the initial $150,000 payment made
pursuant to this section 3 of the Agreement, less Seller’s attorneys fees
associated with negotiating this agreement (up to a maximum of $15,000). The
parties acknowledge that, despite Seller’s best efforts, the conclusion of
Seller’s efforts to correct the patent claim language may be delayed due to
circumstances outside of Seller’s control. Upon reasonable proof by Seller of
(1) Seller’s due diligence in pursuing the patent claim correction and (2) delay
beyond the 18-month “deadline” due to circumstances beyond Seller’s control,
Purchaser will agree to a reasonable extension of that deadline to permit
completion of those efforts by Seller.

  3.5.1.   The parties agree that correction of the patent claims via the
Certificate of Correction attached as Exhibit D (or some substantially
equivalent Certificate of Correction filing) will satisfy Seller’s duty to
correct the patent claim language, and that Purchaser shall not thereafter have
the option to rescind this Agreement.     3.5.2.   If Seller is NOT able to
accomplish the correction of the patent claims via the

Page 7



--------------------------------------------------------------------------------



 



      Certificate of Correction procedure, and if Purchaser has not yet asserted
the patent against any third party, Purchaser shall have the option to rescind
the agreement, transfer title to the patent back to Seller, and receive from
Seller its initial payment of $150,000, less Seller’s attorneys fees associated
with negotiating this Agreement (up to a maximum of $15,000).

  3.5.2.1.   Once Purchaser has asserted the patent against any third party, any
and all of Purchaser’s options to rescind this Agreement shall expire, and
Purchaser thereafter shall have no claim under any circumstances for return from
Seller of the initial payment of $150,000.     3.5.2.2.   In connection with
Purchaser’s foregoing option to rescind, the parties agree that time is of the
essence regarding the following related actions. Seller agrees to provide timely
notice to Purchaser of any “final” rejection by the PTO of the Certificate of
Correction (including any appeal that Seller may elect to file) or other
decision by Seller to abandon Seller’s efforts to obtain a Certificate of
Correction. Following that notice, Purchaser will have ten (10) business days
within which to exercise its foregoing option, by advising Seller in writing
that Purchaser has elected to exercise that option and rescind this agreement.
The parties agree that the ten-day deadline is reasonable and necessary to
provide Seller a reasonable opportunity to decide whether to proceed with any
further efforts to correct the patent claim language (including by appeal of any
“final” rejection by the PTO of the Certificate of Correction efforts, applying
to reissue the patent with “corrected” claim language, or other action).    
3.5.2.3.   If following such notice from Seller, Purchaser does NOT exercise its
option and rescind this Agreement, Seller agrees to proceed with a related
Reissue application if so requested by Purchaser (at Seller’s expense), but
Purchaser shall not thereafter have the option to rescind this Agreement. In
that regard (whether Purchaser requests such a Reissue filing), the parties
agree that the patent claims (whether in their “uncorrected” form or reissued
form) may be of some value (possibly significant), including possibly covering
certain third party methods and apparatus.

  3.6.   Maintenance of Patent Rights. Purchaser shall have the duty to attend
to and pay any and all remaining maintenance fees, annuities, or similar
payments to keep alive the Patents for the maximum extent permitted by law.
Purchaser acknowledges that its agreement to maintain the Patent Rights is an
important consideration in this Agreement, and that any failure to do so will
foreseeably result in damages to Seller, including but not limited to damages
related to Sections 3.2.2 and 3.2.3 above.

Page 8



--------------------------------------------------------------------------------



 



4.   Representations and Warranties By Seller. Seller hereby represents and
warrants to Purchaser as follows:

  4.1.   Authority. Seller has the right and authority to enter into this
Agreement and to carry out its obligations hereunder.     4.2.   Title and
Contest. Seller has good and marketable title to the Patents, including without
limitation all rights, title, and interest in the Patents to sue for
infringement thereof. The Patents are free and clear of all liens, mortgages,
security interests or other encumbrances, and restrictions on transfer. There
are no actions, suits, investigations, claims or proceedings threatened, pending
or in progress relating in any way to the Patents, except as expressly
contemplated by subsections 3.2.3 and 3.5 above. There are no existing
contracts, agreements, options, commitments, proposals, bids, offers, or rights
with, to, or in any person to acquire any of the Patents.     4.3.   Existing
Licenses. No rights or licenses have been granted under the Patents.     4.4.  
Restrictions on Rights. Seller is not aware of any basis upon which Purchaser
will be subject to any covenant not to sue or similar restrictions on its
enforcement or enjoyment of the Patents as a result of the transaction
contemplated in this Agreement, or any prior transaction related to the Patents.
    4.5.   Conduct. None of Seller or its representatives has engaged in any
conduct, or omitted to perform any necessary act, the result of which would
invalidate any of the Patents or hinder their enforcement.     4.6.  
Enforcement. Seller has (a) not put a third party on notice of actual or
potential infringement of any of the Patents (b) nor considered enforcement
action(s) with respect to any of the Patents, other than the ones discussed with
Purchaser.     4.7.   Patent Office Proceedings. None of the Patents have been
or are currently involved in any reexamination, reissue, interference
proceeding, or any similar proceeding and that no such proceedings are pending
or threatened, except as expressly contemplated by subsection 3.5 above.    
4.8.   Related Assets. There are no other patents issued and/or applications
pending for or on behalf of Seller which include (or will include) claims such
that practice of any of the claims of the Patents conveyed in this Agreement
would reasonably require a license under any claim of such other patents.    
4.9.   Fees. All maintenance fees, annuities, and the like due on the Patents
have been timely paid through the Effective Date.

Page 9



--------------------------------------------------------------------------------



 



  4.10.   Validity and Enforceability. The Patents have never been found invalid
or unenforceable for any reason in any administrative, arbitration, judicial or
other proceeding, and Seller has not received any notice or information of any
kind from any source suggesting that the Patents may be invalid or
unenforceable.

5.   Representations and Warranties By Purchaser. Purchaser hereby represents
and warrants to Seller as follows:

  5.1.   Authority. Purchaser has the right and authority to enter into this
Agreement and to carry out its obligations hereunder.     5.2.   Conduct. None
of Purchaser or its representatives has engaged in any conduct, or omitted to
perform any necessary act, the result of which would invalidate any of the
Patents or hinder their enforcement.     5.3.   Enforcement. Purchaser has
(a) not put a third party on notice of actual or potential infringement of any
of the Patents (b) nor considered enforcement action(s) with respect to any of
the Patents, other than the ones discussed with Seller.     5.4.   Patent Office
Proceedings. Purchaser is not aware of any of the Patents having been or
currently being involved in any reexamination, reissue, interference proceeding,
or any similar proceeding, and is not aware of any no such proceedings are
pending or threatened, except as expressly contemplated by subsection 3.5 above.
    5.5.   Related Assets. Purchaser is not aware of any other patents issued
and/or applications pending for or on behalf of Purchaser or any third party
which include (or will include) claims such that practice of any of the claims
of the Patents conveyed in this Agreement would reasonably require a license
under any claim of such other patents.

6.   Miscellaneous

  6.1.   Limitation on Consequential Damages. EXCEPT IN THE EVENT OF FRAUD BY
SELLER OR BREACH OF SELLER’S WARRANTIES IN SECTION 4, AND EXCEPT AS PROVIDED IN
SECTION 5.2 BELOW, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR LOSS OF
PROFITS, OR ANY SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED,
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. THE PARTIES ACKNOWLEDGE THAT
THESE LIMITATIONS ON POTENTIAL LIABILITIES WERE AN ESSENTIAL ELEMENT IN SETTING
CONSIDERATION UNDER THIS AGREEMENT.

Page 10



--------------------------------------------------------------------------------



 



  6.2.   Limitation of Liability.

  6.2.1.   PURCHASER’S TOTAL FINANCIAL LIABILITY TO SELLER UNDER THIS AGREEMENT
SHALL BE: (a) THE PAYMENT OF FUNDS AS REQUIRED PURSUANT TO SECTION 3; and (b)
STIPULATED/ESTIMATED/FIXED CONSEQUENTIAL DAMAGES TO SELLER IN THE AMOUNT OF A
FURTHER $150,000 (IN ADDITION TO THE $150,000 PAID CONTEMPORANEOUSLY WITH
SIGNING THIS AGREEMENT, IF FOR ANY REASON PURCHASER FAILS TO MAINTAIN THE PATENT
RIGHTS AS REQUIRED PURSUANT TO SECTION 3.     6.2.2.   SELLER’S TOTAL LIABILITY
OF ANY KIND TO PURCHASER UNDER THIS AGREEMENT SHALL BE POSSIBLE REPAYMENT TO
PURCHASER OF JUST THE INITIAL $150,000 PAYMENT PREVIOUSLY PAID BY PURCHASER TO
SELLER, AS FURTHER EXPLAINED IN SECTION 3.2.1 ABOVE. AS EXPLAINED IN THAT
SECTION 3, THIS POTENTIAL LIABILITY OF SELLER TO REPAY THAT INITIAL $150,000
PAYMENT IS EXTINGUISHED FOREVER IF THE PATENT CLAIM LANGUAGE IS TIMELY CORRECTED
IN THE U.S. PATENT AND TRADEMARK OFFICE (AS DESCRIBED IN OTHER PORTIONS OF THIS
AGREEMENT), EITHER WITHIN 18 MONTHS OF THE EFFECTIVE DATE OF THIS AGREEMENT OR
WITHIN SUCH FURTHER TIME AS THE PARTIES MAY AGREE. EVEN WITHOUT SUCH CORRECTION
OF THE PATENT CLAIM LANGUAGE, PURCHASER MAY, AT ITS SOLE DISCRETION, ELECT TO
AFFIRM THIS AGREEMENT AND RETAIN THE PATENT RIGHTS AND THE CORRESPONDING DUTIES
TO PAY SELLER (thereby waiving its rights to rescind this Agreement, return the
Patents to Seller, and recoup any payments made pursuant to Section 3 of this
Agreement). WITHIN A REASONABLE TIME (NOT TO EXCEED 60 DAYS) OF RECEIVING
WRITTEN NOTICE FROM SELLER OF SELLER’S FAILURE TO CORRECT THE PATENT CLAIM
LANGUAGE, PURCHASER SHALL CONFIRM IN WRITING TO SELLER PURCHASER’S DECISION AS
TO WHETHER TO WAIVE OR EXERCISE THOSE RIGHTS (to rescind this Agreement, return
the Patents to Seller, and recoup any payments).     6.2.3.   SELLER’S LIABILITY
UNDER THIS AGREEMENT SHALL NOT BE AFFECTED BY (a) PURCHASER’S DECISIONS AS TO
WHETHER TO PURSUE THIRD PARTIES UNDER THE PATENT RIGHTS and/or (b) PURCHASER’S
SUCCESS (OR LACK THEREOF) IN ANY SUCH EFFORT TO PURSUE THIRD PARTIES UNDER THE
PATENT RIGHTS.     6.2.4.   AS TO LIABILITY TO THIRD PARTIES OR FOR REASONABLE
COSTS AND EXPENSES OF ANY AND ALL KINDS ASSOCIATED WITH PURSUING

Page 11



--------------------------------------------------------------------------------



 



      ANY SUCH THIRD PARTIES, PURCHASER HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS SELLER. THE PARTIES AGREE THAT SUCH REASONABLE COSTS AND EXPENSES
INCLUDE, BY WAY OF EXAMPLE AND NOT BY WAY OF LIMITATION, ANY AND ALL EXPENSES
REASONABLY RELATED TO ASSISTING PURCHASER IN POTENTIAL AND/OR ACTUAL ASSERTION
AND/OR DEFENSE OF THE PATENT RIGHTS (SUCH AS PREPARING DECLARATION(S) OR BEING
DEPOSED, FOR EXAMPLE), AND ANY ACTUAL REASONABLE ATTORNEY FEES ASSOCIATED WITH
SELLER’S EFFORTS IN THAT REGARD.

  6.2.4.1.   The foregoing duty to indemnify and hold harmless Seller as to any
third parties that Purchaser may pursue will continue regardless of any transfer
back to Seller of title to the patent and/or any related “repayment” by Seller
to Purchaser of all or part of the initial payment. In other words, should
Purchaser elect to pursue any third party PRIOR to the Certificate of
Correction/Reissue PTO matter being resolved, Purchaser’s duty to indemnify and
hold harmless Seller as to third parties would exist and continue regardless of
the SUBSEQUENT outcome of the Certificate of Correction/Reissue PTO matter.

  6.2.5.   THE PARTIES ACKNOWLEDGE THAT THESE LIMITATIONS ON POTENTIAL
LIABILITIES WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS
AGREEMENT.

  6.3.   Confidentiality of Terms. The parties hereto shall keep the terms and
existence of this Agreement and the identities of the parties hereto
confidential and shall not now or hereafter divulge any of this information to
any third party except: (a) with the prior written consent of the other party;
(b) as otherwise may be required by law or legal process, including in
confidence to legal and financial advisors in their capacity of advising a party
in such matters; (c) during the course of litigation, so long as the disclosure
of such terms and conditions are restricted in the same manner as is the
confidential information of other litigating parties; or (d) in confidence to
its legal counsel, accountants, banks and financing sources and their advisors
solely in connection with complying with financing transactions; provided that,
in (b) through (d) above the disclosing party shall use all legitimate and legal
means available to minimize the disclosure to third parties, including without
limitation seeking a confidential treatment request or protective order whenever
appropriate or available.     6.4.   Governing Law. Any claim arising under or
relating to this Agreement shall be governed by the internal substantive laws of
the State of Colorado without regard to principles of conflict of laws.

Page 12



--------------------------------------------------------------------------------



 



  6.5.   Entire Agreement. The terms and conditions of this Agreement, including
its Exhibits, constitute the entire agreement between the parties with respect
to the subject matter hereof, and merges and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions. These
terms and conditions will prevail notwithstanding any different or conflicting
terms and conditions which may appear on any purchase order, acknowledgment or
other writing not expressly incorporated into this Agreement. This Agreement may
be executed in two (2) or more counterparts, all of which, taken together, shall
be regarded as one and the same instrument. Failure by either party to enforce
any term of this Agreement shall not be deemed a waiver of future enforcement of
that or any other term in this Agreement.     6.6.   Notices. All notices
required or permitted to be given hereunder shall be in writing, shall make
reference to this Agreement, and shall be delivered by hand, or dispatched by
prepaid courier or by registered or certified mail, postage prepaid, to the
addresses set forth above.     6.7.   Assignment. The terms and conditions of
this Agreement shall inure to the benefit of, and be binding upon, the parties
and their successors, assigns and other legal representatives. Among other
things, the payment duties in section 3.2 above shall be binding upon any person
or entity to whom Seller may license and/or transfer any of the rights herein
acquired by the Seller.

In witness whereof, the parties have executed this Agreement as of the Effective
Date:

              Seller   Purchaser
 
            /s/ Joseph M. Ruggio   By:   /s/ John G. Schulte          
 
            Name: Joseph M. Ruggio   Name:   John G. Schulte
 
           
 
           
Date:
  2/6/07   Title:   CEO
 
             
 
      Date:   2/20/07
 
           

Page 13



--------------------------------------------------------------------------------



 



Exhibit A
Patent Rights Assigned

                          Patent or Application No.   Country   Filing Date  
Title; Inventor(s) 5,476,450         U.S.     January 5, 1994
 
Apparatus and Method for Aspirating Intravascular, Pulmonary and Cardiac
Obstructions; Joseph M. Ruggio

Page 14



--------------------------------------------------------------------------------



 



Exhibit B
Assignment Agreement
     This ASSIGNMENT is made by Joseph M. Ruggio, an individual with a residence
at 27632 Fargo Rd., Laguna Hills, California 92653-7808, (hereinafter
“ASSIGNOR”) to The Spectranetics Corporation, a Delaware corporation, having a
business address at 96 Talamine Court, Colorado Springs, Colorado 80907,
(hereinafter “ASSIGNEE”).
     WHEREAS, ASSIGNOR is the owner of record of a certain patent which issued
from the United States Patent and Trademark Office, specifically United States
Patent No. 5,476,450 “Patent”); and
     WHEREAS, ASSIGNOR wishes to assign, and ASSIGNEE wishes to acquire, the
Patent;
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, ASSIGNOR hereby grants, transfers, assigns and conveys unto
ASSIGNEE, the entire right, title and interest in and to the Patent.
     IN WITNESS WHEREOF, ASSIGNOR has caused this Patent Assignment to be
executed as of the date below written.

                  ASSIGNOR: Joseph M. Ruggio    
 
           
 
                       
 
  Date:        
 
           

Page 15



--------------------------------------------------------------------------------



 



Exhibit C
Certificate of Correction
(attached copy as filed with the U.S. Patent and Trademark Office on or about
September 27, 2006)

Page 16



--------------------------------------------------------------------------------



 



Exhibit D
Certificate of Correction
(attached copy as filed with the U.S. Patent and Trademark Office on or about
January 26, 2007)

Page 17